Exhibit 10.2

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Amendment Agreement”) is entered into as of
January 1, 2014 (“Effective Date”), by and between Stewart Information Services
Corporation (the “Company”), and Glenn H. Clements (the “Executive”).

WHEREAS, the Company and Executive have entered into an employment agreement
dated January 1, 2012, as amended, (“Employment Agreement”) specifying
Executive’s terms and conditions of employment, including salary, incentive
compensation, benefits, and severance payments; and

WHEREAS, Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”) places a limit of $1,000,000 on the amount of compensation the Company
may deduct in any taxable year with respect to certain employees, including the
Executive; provided, however, that compensation earned under certain qualified
performance-based compensation arrangements that are approved by the Company’s
stockholders is not considered in determining whether such employee’s
compensation exceeds the deduction limit; and

WHEREAS, Executive desires to receive the compensation provided to Executive in
the Employment Agreement between Executive and the Company referenced above and
to permit the Company to comply with appropriate laws and regulations regulating
the deductibility of such compensation under Section 162(m) of the Code; and

WHEREAS, the Company desires to compensate Executive in the event that Executive
fulfills the performance measures and objectives as set forth in Executive’s
Employment Agreement; and

WHEREAS, the Company desires to comply in all respects with Section 162(m) of
the Code by subjecting Executive’s incentive compensation under the Employment
Agreement to stockholder approval;

THEREFORE, In consideration of the following mutual promises and commitments,
the Parties agree as follows:

1. Employment Agreement.

1.1 The Company and Executive have entered into the Employment Agreement. The
terms and conditions of the Employment Agreement shall be amended, affected,
modified, and superseded to provide that any incentive compensation or stock
grant or stock option award under any incentive plan provided for in the
Employment Agreement, whether by the Employment Agreement or by other
compensation plans or programs referenced in the Employment Agreement, shall
only be paid by the Company to Executive if the stockholders of the Company
approve the Company’s new Long Term Incentive Plan and Annual Bonus Plan, as
applicable, at the 2014 Annual Meeting of Stockholders. Furthermore, upon
approval of such plans, Executive agrees that any incentive compensation payable
under Executive’s Employment Agreement shall be subject to the terms and
conditions of the plans, as applicable, and, to the extent of any conflict
between a plan and the Employment Agreement, the terms and conditions of the
applicable plan shall control.

1.2 Executive agrees to amend the Employment Agreement to release the Company
from any obligation to pay Executive any compensation that would not be
deductible under Section 162(m) of the Code, regardless of the form of such
compensation, in the event, and to the extent, that the stockholder vote fails
to approve such incentive compensation plans, as applicable.



--------------------------------------------------------------------------------

2. Term of Amendment Agreement.

The Company and Executive agree that the term of this Amendment Agreement shall
commence on January 1, 2014.

3. Entire Amendment Agreement. This Amendment Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements (including but not limited to prior Compensation
Agreements), written or oral, with respect thereto, however, the terms of any
benefit plans shall remain in force and effect, and if any conflict between this
agreement and the terms of such plans arises, the terms of the plan shall
control.

4. Waivers and Amendments. This Amendment Agreement may be amended, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any waiver on the part of any party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

5. Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).

6. Assignment. This Amendment Agreement, and any rights and obligations
hereunder, may not be assigned by Executive and may be assigned by the Company
only to a successor by merger or purchasers of substantially all of the assets
of the Company or its affiliates.

7. Counterparts. This Amendment Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

8. Headings. The headings in this Amendment Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Amendment Agreement.

9. No Presumption Against Interest. This Amendment Agreement has been
negotiated, drafted, edited and reviewed by the respective parties, and
therefore, no provision arising directly or indirectly herefrom shall be
construed against any party as being drafted by said party.

10. Dispute Resolution. If any dispute arises out of or relates to this
Amendment Agreement, or the breach thereof, Executive and the Company agree to
promptly negotiate in good faith to resolve such dispute. If the dispute cannot
be settled by the parties through negotiation, Executive and the Company agree
to try in good faith to settle the dispute by mediation under the Commercial
Mediation Rules of the American Arbitration Association before resorting to
arbitration or any other dispute resolution procedure. If the parties are unable
to settle the dispute by mediation as provided in the preceding sentence within
thirty (30) days of a written demand for mediation, any claim, controversy or
dispute arising out of or relating to this Amendment Agreement, or the breach
thereof, shall be settled by binding arbitration before one (1) arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The arbitration shall be conducted in English and held in Houston,
Harris County, Texas, or such other location to which the parties mutually
agree. The arbitrator shall among other things determine the validity, scope,
interpretation and enforceability of this arbitration clause. The award shall be
a reasoned award and rendered within thirty (30) days of the conclusion of the
arbitration hearing. The decision of the arbitrator shall be final and binding
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof.

11. Binding Agreement. This Amendment Agreement shall inure to the benefit of
and be binding upon the Company and its respective successors and assigns and
Executive and Executive’s legal representatives.

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first above written.

 

EXECUTIVE By:  

/s/ Glenn Clements

Date:  

4/7/14

Name:   Glenn H. Clements Title:   Group President, Direct Operations



--------------------------------------------------------------------------------

COMPANY Stewart Information Services Corp. By:  

/s/ Matthew W. Morris

Date:  

4/7/14

Name:   Matthew W. Morris Title:   Chief Executive Officer